Joseph Herchek was convicted in the county court of Oklahoma county on a charge of having the unlawful possession of intoxicating liquor for the purpose of illegal sale, and on the 26th day of February, 1910, was adjudged by the court to pay a fine of two hundred fifty dollars and be confined in the county jail for ninety days. On the date of judgment the court allowed, by order, sixty days to make and serve case-made, ten days for suggesting amendments, and five days within which to sign and settle. No order was made extending the time within which to perfect the appeal in this court, and under repeated holdings it would have been necessary for the appeal to have been filed within sixty days from the date of judgment. The appeal was filed in this court on the 25th day of June, 1910. No order having been made extending the time within which the appeal could be taken, this court is without jurisdiction to review the same, and upon motion of the Attorney General it is hereby dismissed.